Citation Nr: 0025592	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for rupture of an ear 
drum.

4.  Entitlement to service connection for laceration of the 
right eye.

5.  Entitlement to a compensable evaluation for a residual 
scar of a right ear laceration.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 


FINDINGS OF FACT

1.  A claim for service connection for post-traumatic stress 
disorder is plausible.

2.  There is no medical evidence linking right ear hearing 
loss to service.

3.  There is no medical evidence of a nexus between a rupture 
of either eardrum and active service.   

4.  There is no medical evidence of a laceration of the right 
eye.  

5.  The veteran's service-connected laceration scar of the 
right ear is asymptomatic.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for ruptures of the eardrums is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a laceration of the right eye is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for a compensable evaluation for a residual 
scar of a right ear laceration have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.



A.  Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f)(1999); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  A well grounded claim for post-traumatic 
stress disorder is one where the appellant has submitted 
medical evidence of a current disability; lay evidence 
(presumed credible for these purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current post-traumatic stress disorder disability.  Falk 
v. West, 12 Vet. App. 402, 404 (1999).

A May 1995 VA psychiatric evaluation reflects an assessment 
of post-traumatic stress disorder in connection with a 
history of military service.  The examiner's report 
indicates: 

Even though [the veteran] was in the military 
during the Vietnam era, he was not sent to Vietnam 
and did not engage in combat.  Hence, [the 
veteran's] history does not contain experiences 
typical of veteran[s] with PTSD.  However, test 
results and the veteran's self-report are 
consistent with a diagnosis of post-traumatic 
stress disorder which was probably precipitated by 
his experiences in the military.

This evidence is sufficient to render the veteran's claim for 
service connection of post-traumatic stress disorder 
plausible and, hence, well grounded.  Because additional 
development is warranted, as outlined below, this issue is 
the subject of the REMAND appended to this decision.  

B.  Right Ear Hearing Loss

Post-service medical records document the presence of right 
ear hearing loss.  For VA purposes, impaired hearing will be 
considered to be a disability when the auditory thresholds in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; when the auditory thresholds for 
at least three of those frequencies is 26 decibels or 
greater; or when speech recognition using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  During an 
audiological evaluation in January 1986, pure tone thresholds 
in the right ear were 40 decibels at 3000 Hertz and 50 
decibels at 4000 Hertz; during an examination in December 
1994, pure tone thresholds, measured in decibels, were 55 at 
500 Hertz, 60 at 1000 Hertz, 75 at 2000 Hertz, 85 at 3000 
Hertz, and 85 at 4000 Hertz; during a VA examination in 
January 1995 pure tone thresholds, measured in decibels, were 
30 at 500 Hertz, 35 at 1000 Hertz, 40 at 2000 Hertz, 55 at 
3000 Hertz, and 70 at 4000 Hertz.  

Although this is sufficient to provide some medical evidence 
of a disability as early as January 1986, there is no medical 
evidence linking right ear hearing loss to service.  Service 
medical records contain no reference to right ear hearing 
loss.  Pure tone thresholds reported in decibels for the 
right ear during an entrance examination in January 1968 
entrance examination were 0 at 500 Hertz, 0 at 1000 Hertz, 0 
at 2000 Hertz, and 30 at 4000 Hertz.  During a separation 
examination in March 1971 pure tone thresholds were 20 at 500 
Hertz, 15 at 1000 Hertz, 5 at 2000 Hertz, 5 at 3000 Hertz, 
and 5 at 4000 Hertz, as well as 5 at 6000 Hertz.  These 
findings do not demonstrate right ear hearing loss as defined 
by 38 C.F.R. § 3.385 during service. 

Furthermore, there is no medical opinion linking right ear 
hearing loss to either a reported history of symptomatology 
with its onset in service or to any incident of active duty, 
to included claimed acoustic trauma.  Without medical 
evidence linking current hearing loss of the right ear to 
service, the veteran's claim for service connection for right 
ear hearing loss is not well grounded.  

C.  Residuals of Ear Drum and Right Eye Injuries

In May 1995, the veteran offered testimony that his left ear 
drum was ruptured when a health care provider attempted to 
deliver an injection into the veteran's ear.  The veteran has 
also testified that he received a laceration to the area of 
the right eye after being injured in a fight.  There is no 
medical evidence, however, of either a rupture of an ear drum 
or a laceration of the right eye.

Service medical records contain no reference to an injury of 
either ear drum or a laceration of the right eye. 

A March 1986 entry, although it notes chronic otitis media, 
does not note the presence of any residuals of an eardrum 
perforation.  During a VA examination in December 1994, 
moreover, an examiner indicated that there was no evidence of 
a perforation or infection.  

A January 1986 entry reflects that the veteran provided at 
that time a history of having received a perforation of his 
right ear during service when he was injured by a bazooka 
blast.  However, this is not documented in service medical 
records, and the veteran indicated during his testimony that 
he did not receive medical treatment immediately after being 
injured by a purported bazooka blast.  In either event, the 
veteran is not competent to diagnose a perforated ear drum 
and the mere transcription in medical records of a medical 
history provided by the veteran does not constitute a 
substitute for medical evidence of a current disorder.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Without 
medical evidence of a perforation of the ear drum or of a 
laceration of the right eye, the veteran's claims for service 
connection for those disorders are not well grounded.  

II.  Increased Evaluation

The veteran's appeal arises from an initial rating decision, 
which established service connection for the disability at 
issue and assigned that disability an initial evaluation.  
Therefore, in evaluating that disability, the Board observes 
that it is not the present level of disability which is of 
primary importance.  Instead, the entire period in question 
must be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
must be assigned for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A residual scar of a right ear laceration is evaluated as 
noncompensable under diagnostic code 7800.  Disfiguring scars 
of the face, head or neck warrant a noncompensable 
evaluation, if slightly disfiguring, and a 10 percent 
evaluation, if moderately disfiguring.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Scars are also evaluated based upon 
limitation of function, and scars which are tender and 
painful on objective demonstration or which are poorly 
nourished, with repeated ulceration, warrant a minimum 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.

During his hearing in May 1995, the veteran complained that a 
residual scar on his ear was tender and that it scabbed and 
bled.  However, a December 1994 VA examination of the ears, 
nose and throat, during which the veteran complained of a 
painful, scaly right ear scar, revealed no findings 
pertaining to the exterior ear.  In light of the nature of 
the examination and the veteran's complaints at the time, the 
lack of findings by the examiner indicate that the examiner 
was unable to detect any abnormality of the right ear.  
Treatment records do not document any findings associated 
with a scar of the right ear.  

In light of the paucity of findings, the Board concludes that 
the veteran's right ear scar is asymptomatic.  It is not 
disfiguring, is not tender or painful on objective 
demonstration, is not poorly nourished, and does not result 
in any limitation of function.  A compensable evaluation, 
therefore, is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for a laceration scar of the 
right ear must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is well grounded.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for rupture of an ear drum 
is denied.

Entitlement to service connection for laceration of the right 
eye is denied.

Entitlement to a compensable evaluation for a residual scar 
of a right ear laceration is denied.


REMAND

The veteran has outlined a number of stressors.  A May 1995 
report which documents a diagnostic impression of post-
traumatic stress disorder, sets forth that the veteran 
reported what he characterized as life threatening 
experiences in the military.  These included (1) being told 
if he was captured in the war, the U.S. would not attempt to 
rescue him because he was born in Mexico; (2) being ordered 
to steal by his drill sergeants and fearing that if he did 
not comply with those orders, the drill sergeants would 
"come after" him; and (3) being close to a bazooka when it 
exploded, causing the veteran to lose consciousness.  During 
a hearing in May 1995, the veteran reiterated these 
stressors.  With respect to the alleged explosion, the 
veteran indicated that he was assigned to the November 
Company in June 1968, that he "blacked out" during the 
incident, but that the veteran was not taken to sick bay.  In 
an undated statement, the veteran outlined a number of other 
stressors, including seeing a private being hit in the lower 
back by a drill instructor; being quarantined during a 
breakout of spinal meningitis; being in a bus that was 
attacked by a large group of Okinawans; being attacked by a 
group of Marines, while stationed in Iwakuni, Japan; and 
being involved in a number of fights.  

Although the veteran has submitted a well grounded claim for 
post-traumatic stress disorder, the RO has not attempted 
verification of the veteran's stressors.  See Falk, supra; M-
21, Part III, 5.14.  Admittedly, the veteran's description of 
his alleged  stressors is vague.  However, he should be 
afforded an opportunity to provide sufficient detail to allow 
corroboration of his claimed stressors, and the RO should 
attempt verification as part of the development of this 
claim.  

Therefore, the claims file is REMANDED for the following 
development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  
3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner with a 
summary of the stressors described above, 
and the examiner must be instructed that 
only the in-service stressors that have 
been confirmed may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner must determine whether the 
diagnostic criteria to support the 
diagnosis of post-traumatic stress 
disorder have been satisfied.  If the 
diagnostic criteria for post-traumatic 
stress disorder are not satisfied, the 
examiner should so indicate.  If a 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should indicate whether post-
traumatic stress disorder is 
attributable, in whole or in part, to 
those stressors which have been verified 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



